Gilbert, J.
1. The right of plaintiff to the relief sought is based upon her claim of “virtual” adoption. An oral contract of adoption must be definite and specific, based upon a sufficient legal consideration, and the proof of such contract must be clear, strong and satisfactory. Lansdell v. Lansdell, 144 Ga. 571 (87 S. E. 782); Pair v. Pair, 147 Ga. 754 (95 S. E. 295) ; Bell v. Elrod, 150 Ga. 709 (105 S. E. 241). And see Crum v. Fendig, 157 Ga. 528, 530 (121 S. E. 825) ; Ezell v. Mobley, 160 Ga. 872, 876 (129 S. E. 532).
2. On the issue of administration of the estate in a court of equity, the evidence would not support a verdict for the plaintiff. No facts were shown authorizing a court of equity to interfere with the court of ordinary, as prayed.
3. The evidence authorized the verdict. It is at least doubtful whether under the evidence a different verdict would have been authorized. The newly discovered evidence was cumulative, and was not of such character as would probably produce a different result on another trial. None of the grounds of the motion for new trial show error.

Judgment affirmed.


All the Justices eoneur.

William B. Kent, for plaintiff. W. S. Mann, for defendants.